ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows, this listing of claims will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1-7. (Canceled)
8. (Currently Amended) A compressor comprising: 
a compressor housing; and
an impeller positioned within the compressor housing, the impeller comprising:
a hub including a hub surface;
a plurality of blades extending from the hub surface; and
a shroud including an inner surface attached to the plurality of blades, a first ring positioned proximate an inlet of the shroud, and a second ring positioned proximate an outlet of the shroud, each of the first and second rings extending from the inner surface, wherein the first and second rings engage the plurality of blades when the plurality of blades and the hub are inserted into the shroud.
9. (Canceled)
10. (Currently Amended) The compressor of claim 8, wherein blade includes a blade tip extending along a length of [[the]] each respective blade, and the blade tip proximate the inlet engages the first ring.
11. (Currently Amended) The compressor of claim 10, wherein each blade tip s the second ring.
12. (Previously Presented) The compressor of claim 8, wherein the first ring and the second ring each include a rounded bump including an apex, a first edge, and a second edge.
13. (Original) The compressor of claim 12, wherein the first ring and the second ring each define a height between the inner surface and the apex.
14. (Previously Presented) The compressor of claim 13, wherein the height is 0.001 inches to 0.006 inches.
15. (Currently Amended) An impeller comprising: 
a hub including a hub surface;
a plurality of blades extending from the hub surface; and
a shroud including an inner surface attached to the plurality of blades, a first ring positioned proximate an inlet of the shroud, and a second ring positioned proximate an outlet of the shroud, each of the first and second rings extending from the inner surface, wherein the first and second rings engage the plurality of blades when the plurality of blades and the hub are inserted into the shroud.
16. (Canceled)
17. (Currently Amended) The impeller of claim 15, wherein the blade includes a blade tip extending along a length of [[the]] each respective blade, and the blade tip proximate the inlet engages the first ring.
18. (Currently Amended) The impeller of claim 17, wherein each blade tip proximate the outlet engages the second ring.
19-20. (Canceled)
21. (Previously Presented) The impeller of claim 15, wherein the first ring and the second ring each include a rounded bump including an apex, a first edge, and a second edge.
22. (Previously Presented) The impeller of claim 21, wherein the first ring and the second ring each define a height between the inner surface and the apex.
23. (Previously Presented) The impeller of claim 22, wherein the height is 0.001 inches to 0.006 inches.
Authorization for this examiner’s amendment was given in an interview with Patrick Coyle (Reg. No. 69937) on 6/3/2022.
Response to Amendments
Applicant's Amendment filed 5/17/2022 has been entered.  Claims 1-3, 5-8, 10-15, 17-18 and 21-23 are pending in the application.  Claims 1-3, 5, 6, 8, 10-12, 14, 15, 17, and 18 have been amended.   Claims 4, 9, 16 and 19-20 are cancelled. Claims 21-23 are new.  Claims 1-3 and 5-7 were withdrawn due to a previous restriction requirement.  Applicant’s amendments to the claims in combination with the Examiner’s Amendment above have overcome the 112 rejections lodged in the Non-Final Office Action mailed 3/30/2022.  The 112 rejections have been withdrawn.
Applicant’s amendments have merely incorporated the allowable subject matter of Claims 9 and 16 into Claims 8 and 15, respectively, therefore, the 102 rejections of 3/30/2022 have been withdrawn and Claims 8, 10-15, 17, 18 and 21-23 are in condition for allowance.  
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3 and 5-7 directed to a method of making an impeller non-elected without traverse.  Accordingly, claims 1-3 and 5-7 have been cancelled, per the Examiner’s Amendment above.
Allowable Subject Matter
Claims 8, 10-15, 17-18 and 21-23 are allowed.
The examiner’s statement of reasons for allowance can be found in the Non-Final Office Action, mailed 3/30/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745